SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 Statement of Eligibility Under The Trust Indenture Act of 1939 of a Corporation Designated to Act as Trustee ☑ Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Karen R. Beard U.S. Bank National Association One Federal Street 10th Floor Boston, MA 02110 (617) 603-6565 (Name, address and telephone number of agent for service) Harvest Capital Credit Corporation (Issuer with respect to the Securities) New York 46-1396995 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 767 Third Avenue, 25th Floor New York, NY (Address of Principal Executive Offices) (Zip Code) Debt Securities (Title of the Indenture Securities) FORM T-1 Item 1. GENERAL INFORMATION . Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2.
